UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8007


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DONALD HANTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:03-cr-00402-MBS-4; 5:08-CV-70003-MBS)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Hanton, Appellant Pro Se. Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Donald       Hanton   seeks    to    appeal      the   district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a     certificate      of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the     denial    of      a

constitutional          right.”        28    U.S.C.       § 2253(c)(2)      (2006).         A

prisoner        satisfies       this        standard       by     demonstrating          that

reasonable       jurists       would    find       that    any    assessment        of     the

constitutional         claims     by   the    district      court     is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Hanton has

not     made     the    requisite      showing.           Accordingly,       we     deny    a

certificate of appealability, deny Hanton's motion to appoint

counsel, and dismiss the appeal.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  DISMISSED



                                              2